PARKER, J.,
concurring.
Judge Haynes calls my attention to the fact that in the course of his opinion Judge Wildman did not mention the contention respecting the failure of the commissioners to find affirmatively and enter upon their docket that this improvement was conducive to the public health, convenience and welfare. If he mentioned the contention; he failed to mention certain sections of the statutes that we think bear upon that question. Under Rev. Stat. 4490, 4491 (Lan. 7674, 7675), we think that an error of that kind may be disregarded or, in effect, cured; that, where an application for injunction, like this, is made to the court, it. is not necessarily fatal to the validity of the proceedings. I read a part, of it: ' .
“* * *■ The court in which any such proceedings are begun shall, allow parol proof that said improvement is necessary and will be-conducive to the public health, convenience, or welfare, and that any steps requited by law for any improvement have been substantially complied with, notwithstanding the record .required to be kept by any board or officer.”